In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-365 CR

____________________


MICHAEL WAYNE OSBORNE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-060087 R




MEMORANDUM OPINION 
 On July 6, 2007, the trial court sentenced Michael Wayne Osborne on a conviction for
unlawful possession of a firearm by a felon.  Osborne filed a notice of appeal on July 11,
2007.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On July 27, 2007, we notified the parties that we would dismiss the appeal unless the
trial court filed an amended certification within thirty days of the date of the notice and made
it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered October 3, 2007
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.